DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Watanabe (JPS6243538 herein after “Watanabe”; an English translation of the specification is provided).

Claim 1: A contact vibration detection device for detecting vibration, the vibration detection device comprising: 
	a rotation waveform determination unit (the rotation waveform is determined by the arithmetic unit 49) configured to determine a rotation waveform of the rotational shaft based on displacement of the 
	a parameter change detection unit configured to detect a change in a parameter of at least one of an effective value of the rotation waveform or a phase angle (the rotational phase is established by the rotational phase pulse signal from the sensor 45 and target 45a; the additional sensors 41-44 are spaced along the shaft 11 to detect the displacement of the shaft 11 including an amplitude and phase, see Figs. 1, 2, 4, 5) of the rotation waveform; and 
	a vibration determination unit configured to determine whether the vibration occurs based on presence or absence of the change in the parameter (a change in vibration mode, including amplitude or phase, indicates an abnormality when the change is outside of a tolerance range; top page 4).
	Watanabe fails to teach wherein the determination is a due to contact between a rotational shaft and a stationary part.  However, the root cause of the vibration is not limited by Watanabe.  Vibration can be caused by imbalance, which can be due to: attachment of a foreign object or material to the rotating element, bending, misalignment, wear, cracks, loose connectivity somewhere, friction, etc.  Any of these imbalances can potentially be caused by a stationary element coming into contact with the rotary element thus creating the imbalance.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection device of Watanabe to carry out contact vibration detection as required by claim 1, in order to detect a phase shift or amplitude change in the rotary shaft movement and thus determine any abnormalities at all times.

Claim 2:  Watanabe teaches the contact vibration detection device according to claim 1.  Watanabe fails to teach wherein the contact vibration determination unit is configured to determine that the contact vibration occurs if the change in the parameter continues for a predetermined period.
	However, it is within the scope of a person having ordinary skill in the art to analyze the vibration signal over a period of time to detect a true (or steady state) status of operation.  This will ensure that the gathered data is an accurate representation of the operation of a component or machine.  A machine can 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine that vibration, including contact vibration, is occurring based on a change in signal (from a normal signal) where the change lasts for a period of time in order to prevent any erroneous data from resulting in a false vibration status. 

Claim 3: Watanabe teaches the contact vibration detection device according to claim 1.  Watanabe further teaches wherein the rotational shaft has a pulse waveform generation part (the pulse waveform of Figs. 2, 3 (signal S0) is a signal from the rotation phase sensor 45 and the target 45a) for superimposing a pulse waveform (Signal S0) as a reference of the phase angle on the rotation waveform, and wherein the parameter change detection unit is configured to detect a change in the phase angle relative to the pulse waveform and thereby detect the change in the parameter (That is, FIG. 3 shows the waveforms of the shaft vibration signals S1, S2, S3, S4 and the rotation phase pulse signal SO. The arithmetic unit 49 gives the pulse signal SO to the A / D converter 47 as a trigger signal, whereby the A / D converter 47 converts the shaft deflection signals S1, S2, S3, S4 is sampled at every fixed time, and shaft swing signals S1, S2, S3, S4 into a digital signal, stores the converted data in the arithmetic unit 49, performs Fourier transform by the fast Fourier transform algorithm, and calculates the amplitude and the phase of each frequency.). Therefore, the pulse waveform generation is used as a reference of the phase angle for each of the rotation waveforms, S1, S2, S3, and S4 in order to detect a change in the phase or amplitude of the signals S1, S2, S3, and S4 over time (T0, T1, T2…Tn). 

Claim 6:  Watanabe teaches the contact vibration detection device according to claim 1.  Watanabe teaches wherein the parameter change detection unit is configured to detect a change in the amplitude (r1, r2, r3, r4) and a change in the phase angle (θ1, θ2, θ3, θ4) and wherein the contact vibration determination unit is configured to determine that the contact vibration occurs if the change in the effective value and the change in the phase angle are detected (“the actual vibration mode shown in FIG. 4 changes, for example, as shown in FIG. 5, the amplitudes are rl +, r2 ", r3 + .r4 'and the phase is θ1' , 62 ', θ 3', 64 ', and when this change is larger than a preset tolerance value, it can be determined that the rotating part is abnormal.”).
	Watanabe fails to teach the detection of effective value.  However, the effective value and the amplitude are well-known features of a sinusoidal signal.  The effective value is a value representative of the square root of the arithmetic mean of the squares of the instantaneous values [amplitude] taken throughout one complete cycle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply any suitable analysis to the detected waveform of a rotary shaft including amplitude or related quantities including effective value in order to determine a change from a normal signal due to vibration. 

Claim 8: A rotary machine (pump water turbine) comprising: a rotational shaft (main shaft 11); and a contact vibration detection device according to claim 1 (Watanabe teaches the device of claim 1, previous).

Claim 9. A vibration detection method for detecting contact vibration, the contact vibration detection method comprising: 
	a rotation waveform determination step (the rotation waveform is determined by the arithmetic unit 49) of determining a rotation waveform of the rotational shaft based on displacement of the rotational shaft during rotation (the displacement sensors 41-45 produce outputs based on a distance of the shaft 11 from the sensors); a parameter change detection step of detecting a change in a parameter of at least one of an effective value of the rotation waveform or a phase angle of the rotation waveform (the rotational phase is established by the rotational phase pulse signal from the sensor 45 and target 45a; the additional sensors 41-44 are spaced along the shaft 11 to detect the displacement of the shaft 11 including an amplitude and phase, see Figs. 1, 2, 4, 5); and a vibration determination step of determining whether the vibration occurs based on the change in the parameter (a change in vibration mode, including amplitude or phase, indicates an abnormality when the change is outside of a tolerance range).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection device of Watanabe to carry out vibration detection as required by claim 9, in order to detect a phase shift or amplitude change in the rotary shaft movement and thus determine any abnormalities at all times.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of applicant-cited Konishi (US5198763 herein after “Konishi”).
Claim 4: Watanabe teaches the contact vibration detection device according to claim 3.  Watanabe teaches a pulse waveform generation part including a target 45a which creates a change in the surface which can be identified by the rotation phase sensor 45. 
	Watanabe fails to teach wherein the pulse waveform generation part includes two or more notches formed in an outer peripheral surface of the rotational shaft at equal intervals in a circumferential direction of the rotational shaft.
	However, Konishi teaches an apparatus for monitoring a rotary shaft wherein the rotary shaft includes ridges 48, 50 (Fig. 6, 7a, 7b) for detection by the distance sensor 38 (Col. 5, lines 14-26). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a surface anomaly (either a raised ridge or indented notch) in order to create a pulse waveform as a reference for phase measurement, as taught by Watanabe, and further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include two notches/ridges in order to be able to detect a rotation direction of the rotary shaft. 

Claim 5:  Watanabe teaches the contact vibration detection device according to claim 3.  Watanabe fails to teach wherein the parameter change detection unit is configured to divide the detected pulse waveform to determine a reference pulse waveform, and wherein the parameter change detection unit is configured to detect a change in the phase angle relative to the reference pulse waveform and thereby detect the change in the parameter.
	However, the requirement for dividing the waveform is merely due to the presence of two pulse peaks per revolution.  The reference pulse waveform as taught by Watanabe does not need to be divided by two as it only have one occurrence [of the target] per revolution.  The one occurrence indicates the reference for the pulse(s).  This is illustrate by Konishi, see Figs. 7a, 7b, where one full period is measured from peak to peak (the same peak to the next occurrence of the same peak) even when three peaks are present. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to divide a pulse waveform or manipulate a pulse waveform such that only the required reference pulse is present (or utilized) in order to indicate the reference position for phase measurement. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Whipple (US5144840 herein after “Whipple”)
Claim 7:  Watanabe teaches the contact vibration detection device according to claim 1.  Watanabe fails to teach a notification unit configured to notify a user of occurrence of the contact vibration if the contact vibration is detected.
	However, Whipple teaches the use of an alarm circuit which will sound an alarm and use an alarm light to indicate a detected fault which may be dangerous. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Watanabe with an alarm or notification in order to mitigate a potentially dangerous situation due to an unbalanced and vibrating rotary shaft. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/27/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861